DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6,  8-10, and 12-13  are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0160142) in view of An(US 2013/0222221) and Choi (US 2021/0241719).
Regarding claims 1 and 8 Lee teaches An organic light-emitting diode (OLED) display device comprising: a display panel (Fig. 1); and a processor (Fig. 4 degradation compensation circuit) configured to: obtain an average brightness of an image frame input to the display panel (average pixel level [0045] is average brightness), wherein the average brightness is within a range ([0045] compensation area setting unit 141 previously sets reference APL which is averagely degraded), determine a luminance maintaining region is within the specific range ([0045] teaches the compensation area setting unit 141 determines if a block has an APL greater than a reference APL for compensation. It is understood that the range is a value greater than the reference value), wherein the luminance maintaining region and the compensation region corresponds to an entire region of the display panel (Fig. 2 AR1-AR4).Although Lee teaches luminance compensation as discussed above, he does not explicitly luminance maintaining region corresponding to a central area of the display panel that the average brightness belongs to within a specific range and a convex power control (CPC) application region other than the luminance maintaining region, wherein; maintain a luminance of the determined luminance maintaining region and spatially decrease the luminance of the determined CPC application region such that a luminance of an edge of the determined CPC application region becomes a specific rate of a maximum luminance.
However in the same field of driving a display device, An teaches a method or reducing luminance at an outer region (peripheral) using a convex power control (CPC) (Col. 3 lines 7-14 and Col. 3 lines 59-67-Col. 4 lines 1-4 teach that a convex gain calculator 10 multiples a convex gain value to dim the backlight at the edge of the screen so that is less than a dimming value at the center of the screen.)  where luminance maintaining region corresponding to a central area of the display panel that the average brightness belongs to within a specific range (Fig. 2 and respective description teach the center of the screen is maximum B44 and the convex gain is applied  to dim peripheral areas moving away from the center. Col. 7 lines 20-25 teach the  convex gain is applied in proportion to an average brightness of an image within range. and a convex power control (CPC) application region other than the luminance maintaining region (convex control takes place at the peripheral areas outside of the center block B44), and spatially decrease the luminance of the determined CPC application region such that a luminance of an edge of the determined CPC application region becomes a specific rate of a maximum luminance(Fig. 2 and respective description teach the center of the screen is maximum B44 and the convex gain is applied  to dim peripheral areas moving away from the center.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Lee with the method of reducing power consumption as taught  by An. This combination would allow a device to effectively reduce luminance of the device without a user recognizing an abrupt change as taught by Lee. Although the combination teaches the limitations as discussed above, they do not explicitly teach maintaining a luminance of the determined luminance maintaining region while spatially dimming luminance in other regions.
However in the same field compensating for luminance changes in an image, Choi teaches maintaining a luminance of the determined luminance maintaining region (center portion of the region) while spatially dimming luminance in other regions ([0087]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Lee with the method of reducing power consumption as taught  by An and the method of luminance balancing as taught by Choi. This combination would allow a device to effectively reduce luminance of the device without a user recognizing an abrupt change as taught by Lee.
Regarding claims 2 and 9,  Lee teaches wherein determining whether the luminance maintaining region is within the range comprises: determining whether a first luminance maintaining region corresponds to a first range based at least in part on the average brightness being in the first range (Fig. 2, compensation requirement areas AR1-AR4), and determining whether a second luminance maintaining region corresponds to a second range based at least in part on the average brightness being in a second range, wherein the second luminance maintaining region has a size less than the first luminance maintaining region (Fig. 2, compensation requirement areas AR1-AR4 all different sizes, since Lee teaches the system determines compensation needs for each area AR1-AR4 it is understood that the range is based on the edges of the area).
	Regarding claims 3 and 10, Lee teaches wherein determining whether the luminance maintaining region is within the range further comprises determining whether a third luminance maintaining region corresponds to a third range based at least in part on the average brightness being in the third range, wherein the third range is less than the second range, and wherein the third luminance maintaining region has a size less than the second luminance maintaining region(Fig. 2, compensation requirement areas AR1-AR4 all different sizes, since Lee teaches the system determines compensation needs for each area AR1-AR4 it is understood that the range is based on the edges of the area).
	
	Regarding claims 5 and 12, Lee teaches a memory configured to store a table indicating a relationship between the range and the luminance maintaining region, and wherein the luminance maintaining region is determined using the stored table ([0045] teaches the compensation gain is applied based on the sensed degradation threshold of the OLED devices. Based on these teaching it is obvious that the threshold value range needed to initiate the compensation process is stored in memory and used to determine the value of AR1-AR4 regions.).
	Regarding claims 6 and 13, An teaches wherein the processor is further configured to: obtain an average brightness of the image frame based on detecting a change to a second image frame; determine whether the range has changed based at least in part on comparing the average brightness of the first image frame with an average brightness of the second image frame, wherein the average brightness of the first image frame is within the first range and the average brightness of the second image frame is within the second range; and change the first luminance maintaining region to the second luminance maintaining region based on a determination that the range has changed, wherein the CPC is performed according to the changed second luminance maintaining region based at least in part on detecting a scene change in the first image frame to the second image frame (Col. 7 lines 25—53 teaches the third analyzer will analyze input image on a per frame basis, determine an APL (average picture level) of image data and apply the convex gain accordingly).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621